Citation Nr: 0011973	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  95-35 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability secondary to service-connected residuals of an 
avulsion fracture of the right ankle.  

2.  Entitlement to service connection for a right knee 
disability secondary to service-connected residuals of an 
avulsion fracture of the right ankle.  

3.  Entitlement to a rating in excess of 20 percent for 
residuals of an avulsion fracture of the right ankle.  

4.  Entitlement to a temporary total rating (TTR) for 
convalescence.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from April 29, 1980, to 
June 2, 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

As will be seen below, the Board's decision on the issue 
entitlement to service connection for a left knee disorder as 
secondary to a service-connected right ankle disorder 
necessitates a REMAND as to the issue of entitlement to a TTR 
based on convalescence.  Additionally, for reasons that are 
evident below, the Board will address the issue of 
entitlement to service connection for a bilateral knee 
disability as two separate issues as on the title page of 
this decision.  


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  Magnetic resonance imaging of the left knee in September 
1994 showed a questionable minimal tear of the medial 
meniscus for which the veteran underwent an arthroscopy in 
January 1995, and in March 1999, the diagnosis was 
patellofemoral pain secondary to patellofemoral instability, 
status post debridement of the left knee.  Current left knee 
disability cannot be dissociated from residuals of an 
avulsion fracture of the right ankle.  

3.  There is no competent medical evidence of any current 
disorder involving the right knee.  

4.  The veteran's service-connected residuals of a right 
ankle avulsion fracture are not shown to be more than 
moderately severe and do not result in ankylosis of the 
ankle.  


CONCLUSIONS OF LAW

1.  A left knee disorder, currently diagnosed as 
patellofemoral pain secondary to patellofemoral instability, 
is proximately due to or the result of a service-connected 
right ankle disorder.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.310 (1999).  

2.  The appellant has not presented a well grounded claim for 
service connection for a right knee disorder.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303(b) (1999).  

3.  The criteria for a disability rating in excess of 20 
percent for residuals of an avulsion fracture of the right 
ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 
5284, 5271 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records (SMRs) reflect that the veteran 
was seen in May 1980 with a history of twisting his right 
ankle.  It was noted that the veteran was "post splint" for 
one week and a walking cast had fallen off.  The physical 
examination of the right ankle was negative as there was free 
range of motion without crepitus or edema, discoloration, or 
ecchymosis.  It was remarked that the appellant was fit for 
discharge from active duty.  The available SMRs do not 
reflect that X-rays were taken.  

Initial claims for service connection for a right ankle 
disorder were denied.  In conjunction, however, with a 
reopened claim, the Board granted entitlement to service 
connection for residuals of an avulsion fracture of the right 
ankle in a December 1992 decision.  This grant was based on 
the fact that the appellant sustained an injury to the right 
ankle during service which required the application of a cast 
and the utilization of crutches.  Additional records showed 
that he incurred an on-the-job right ankle sprain in March 
1990.  X-rays were interpreted as showing the presence of an 
old avulsion fracture.  The Board noted that there was no 
evidence showing that the veteran sustained a right ankle 
injury between discharge from service and the March 1990 
injury.  Therefore, it was concluded that the right ankle 
fracture was the result of the inservice ankle injury.  

In a January 1993 rating decision, this grant was 
promulgated, and a noncompensable rating was assigned, 
effective from the date that the veteran's reopened claim was 
filed, March 29, 1990.  

Additional records include an August 1993 VA examination.  At 
that time, the right ankle occasionally swelled.  There was 
15 degrees of lateral angulation of the foot with decreased 
range of motion on eversion.  He was unable to rise up on the 
toes or heel on the right side.  The left was normal.  The 
arch was flattened on the left side.  There was decreased 
weight bearing ability on the right foot.  The right ankle 
was not effused, however, and the diagnosis was injured right 
ankle with decreased range of motion and strength secondary 
to old injury.  There were no degenerative changes on X-ray 
of the ankle.  

In an October 1993 rating determination, the RO assigned a 20 
percent evaluation for the service-connected right ankle 
disorder pursuant to DC 5271, effective from the date of the 
claim, March 29, 1990.  

In June 1994, the veteran was seen for right ankle and right 
knee complaints.  He said that he had twisted his right ankle 
approximately one week earlier resulting in discomfort in the 
knee area.  The right knee showed full range of motion and no 
edema.  The right ankle showed mild decrease in inversion, 
pain with dorsiflexion and inversion.  A mild right ankle 
sprain was diagnosed.  Subsequently dated record reflect that 
complaints of bilateral knee pain continued.  

Magnetic resonance imaging (MRI) of the knees was conducted 
in September 1994.  MRI of the left knee showed a 
questionable tear of the left medial meniscus.  MRI of the 
right knee showed questionable minimal articular cartilage 
thinning over the medial condyle.  Otherwise, an unremarkable 
MRI of the right knee.  

Private records from Lorenzo Archer, M.D., dated in 1994 and 
1995 show that he diagnosed internal derangement of both 
knees.  His records reflect that the veteran underwent a left 
knee arthroscopy.  Records from January 1995 indicate that 
the surgery showed a small articular defect about the medial 
meniscus but no tear.  Dr. Archer opined in January 1995 that 
the veteran's left knee pain was definitely related to the 
time that he fell and injured his right ankle.  

A VA physician reported in January 1995 that the veteran 
reportedly twisted his right ankle and fell on both knees in 
June 1994.  He had had worsening of the left knee and right 
ankle pain since the injury.  He also reported recurrent 
falls due to right ankle instability.  The physician noted 
that the veteran had been seen and evaluated on numerous 
occasions for these problems.  On September 28, 1994, he was 
sent home for bed rest after a recurrent fall.  There was 
worsening of the right ankle and pain in the knees, left 
greater than right.  Sine that time, he had been unable to 
perform his usual job as a hazardous waste handler which 
involved a lot of lifting and strenuous activity.  The 
physician also noted that the veteran underwent a left knee 
arthroscopy in November 1994 which reportedly revealed a 
small meniscal tear.  The veteran said that he fell again in 
January 1995, and he had repeat arthroscopy in January 1995.  
This reportedly revealed lateral collateral ligament damage 
and loose bodies in addition to the medial meniscus damage.  

Subsequently dated VA and private records through 1999 show 
that the veteran continued to be seen primarily for left knee 
complaints.  In several statements, a VA staff physician in 
Hampton, Virginia, opined that the veteran's right ankle 
instability resulted in the fall that injured the left knee 
in 1994.  In an October 1996 statement the physician stated 
that the veteran had mild instability of the right ankle with 
periodic severe pain that warranted the use of an ankle brace 
while at work.

Michael Coughlin, P.A., reported in an April 1998 statement 
that the veteran had a history of right ankle injury in 1980 
and that despite treatment, he had episodes of instability, 
pain, and swelling.  He reviewed the medical record and noted 
that the veteran suffered a twisting injury to the left knee 
in June 1994.  An MRI and arthrogram found a meniscus tear 
which required arthroscopic surgery in January 1995.  The 
veteran continued, however, to experience intermittent pain 
despite physical rehabilitation.  There was no record of left 
knee pain, and it was his opinion that the left knee injury 
resulted from the preexisting right ankle problem.  

At a personal hearing in April 1998, the veteran testified in 
support of his claim.  He argued that the instability of his 
right ankle caused him to fall and injure his knees.  

In an August 1998 Board remand, it was noted that the veteran 
had not been examined in a number of years.  It was felt that 
there was insufficient evidence as to the current severity of 
the right ankle.  In addition, it was noted that there were 
several medical opinions of record from VA and private 
medical professional suggesting that the veteran developed a 
bilateral knee disability as a result of "instability" 
caused by the service-connected right ankle disorder.  It was 
the Board's conclusion that the evidence was also 
insufficient to show the current nature of any disability of 
the knee, or the etiologic relationship between any such 
disability and right ankle.  The claim was remanded for 
additional development to include VA orthopedic examination.  

The requested examination was conducted in September 1998 on 
a consultation basis.  The examiner noted that he had 
reviewed the claims file.  It was recorded that the veteran 
complained of ankle pain and that his ankle gave away about 
three times per week.  The veteran said that this pain was 
worse when he stood for more than 45 minutes.  He wore an 
elastic ankle binder as well as a brace.  His right ankle 
could dorsiflex five degrees actively with no improvement 
passively.  He could plantar flex 45 degrees.  He had pain 
over the lateral aspect of the ankle with extreme pain with 
any kind of light touch.  His function was decreased by 
increased pain purely on a subjective basis.  He did not have 
any evidence of edema, effusion, instability, or weakness.  
He did not have any unusual callosities or breakdown or 
unusual shoe wear pattern.  He did not have any ankylosis.  
There was no evidence of any inflammatory arthritis.  X-ray 
of the right ankle did not show any bone abnormality and were 
within normal limits.  The examiner reported that there was 
no additional disability from instability of the right ankle 
distinctive from the limitation of motion by physical 
examination or radiologic examination.  

As to his right knee, the appellant reported that this ankle 
gave way and he fell on his knees in June 1994.  He had since 
undergone left knee surgery.  His right knee "barely" 
bothered him.  Motion of the left knee was from 0 to 100 
degrees actively, and 0 to 105 degrees passively with 
complaints of pain throughout any examination of the knee.  
His right knee was the same way, but motion was from 0 to 120 
degrees actively and from 0 to 125 degrees passively with 
complaints of pain throughout his knee.  His medial 
ligaments, lateral ligaments, anterior ligaments, and 
posterior ligaments were stable.  His major complaint was 
left knee pain.  He had negative McMurray test bilaterally.  
There was no evidence of edema, effusion, instability, 
weakness, or tenderness, except for his subjective complaints 
of pain.  His joint function was limited during increased 
pain purely by his subjective pain complaints and not by 
anything functional going on inside of his knees.  The X-rays 
of the knees did not show any bony abnormality.  The examiner 
indicated that there was no current knee pathology that was 
etiologically related to the right ankle.  He reported that 
he had reviewed the opinions by the examiners of record who 
had stated that there was a relationship between left knee 
problems and the right ankle, but he opined that the 
relationships that they stated were merely those suggested by 
the veteran's subjective complaints and his history rather 
than any pathologic findings.  

Subsequently dated records from June and July 1998 reflect 
that the appellant continued to be seen for left knee and 
right ankle complaints.  Upon private examination in March 
1999, the veteran presented with complaints of constant pain 
in the right ankle and swelling in the left knee.  He had 
difficulty going up and down stairs due to knee pain, and he 
indicated that the knee occasionally buckled and locked.  He 
also felt unstable on his ankle.  Neurological examination of 
the ankle found dorsiflexion and plantar flexion as 5/5.  
Sensory examination of the lower extremity was intact.  

On examination of the knees, the veteran had varus deformity, 
left greater than right.  On the left, there was a 2+ 
effusion.  There was patellofemoral crepitus.  There was 
posteromedial joint line tenderness.  Anterior and posterior 
drawer tests were negative.  Lachman's test was negative.  
Pivot shift was negative.  There was mild quadriceps atrophy 
on the left as compared to the right.  Range of motion on the 
left from extension to flexion was 0 to 135 degrees with pain 
at terminal flexion.  

On examination of the right knee, there was no effusion.  
There was no joint line tenderness.  Anterior and posterior 
drawer tests were negative.  Lachman's test was negative.  
Pivot shift was negative.  There was no patellofemoral 
crepitus.  Range of motion from extension to flexion on the 
right was from 0 to 145 degrees.  

On examination of the right ankle, there was swelling about 
the entire ankle.  There was pain over the lateral malleolus 
with positive impingement.  He had ankle dorsiflexion of 5 
degrees and plantar flexion of 15 degrees.  Inversion was 
limited to 10 degrees, and eversion was to 12 degrees.  There 
was tenderness with palpation over the distal syndesmosis.  
Ankle drawer test was positive on the left.  There was 
tenderness over the anterior talofibular ligament and the 
calcaneofibular ligament.  

X-rays of both knees showed a left knee effusion and 
decreased medial cartilage space.  X-rays of the ankle showed 
anterior osteophytes and calcification within the syndesmosis 
and cartilage space narrowing.  

The examiner's clinical impressions were patellofemoral pain 
secondary to patellofemoral instability, status post 
debridement of the left knee; and chronic right ankle 
instability, status post injury in 1980.  In the examiner's 
opinion, and based on "tables in the Guides," the veteran 
had a 13 percent muscle impairment of the left knee and a 4 
percent impairment of range of motion of the left knee, and a 
20 percent impairment of the ankle.  

Pertinent Laws and Regulations

Service Connection 

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms; 
however, a lay person cannot provide probative evidence as to 
matters which require specialized medical knowledge acquired 
through experience, training or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  Disability which is proximately due to or the result 
of a service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1999).  When aggravation of a nonservice-connected 
disability is proximately due to or the result of a service-
connected disorder, service connection is warranted for the 
degree of aggravation, but only that degree, over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

Increased Ratings 

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1999).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1999); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  

The veteran's service-connected right ankle disorder is 
currently rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5271, which provides for evaluating moderate limitation of 
motion of the ankle at 10 percent.  The veteran receives the 
maximum rating under this code which provides for a 20 
percent evaluation for marked limited motion of the ankle.  

Also for consideration is DC 5270 regarding ankylosis of the 
ankle, which provides for a 20 percent evaluation when 
plantar flexion of the ankle is less than 30 degrees.  In 
plantar flexion, between 30 degrees and 40 degrees, or in 
dorsiflexion, between 0 degrees and 10 degrees, a 30 percent 
rating is warranted.  

Ankylosis of the subastragalar or tarsal joint in a poor 
weight-bearing position warrants a 20 percent evaluation 
under Diagnostic Code 5272 which also assigns a 10 percent 
evaluation for ankylosis of the subastragalar or tarsal joint 
in a good weight-bearing position. Malunion of os calcis or 
astragalus with marked deformity warrants a 20 percent 
evaluation under Diagnostic Code 5273 which also assigns a 10 
percent evaluation for such deformity of moderate severity. 
An astragalectomy would result in a 20 percent evaluation 
under Diagnostic Code 5274.

It could also be argued that DC 5284 should be considered.  
Under that code pertaining to injuries of the foot, a 10 
percent rating is warranted for moderate injuries.  A 20 
percent evaluation is warranted for moderately severe foot 
injuries, and for an increased rating of 30 percent, there 
must be severe foot injuries.  

Analysis

Service Connection for a Left Knee Disorder and for a Right 
Knee Disorder as Secondary to a Service-Connected Right Ankle 
Disability

Following a comprehensive analysis of the record, the Board 
is of the opinion that the evidence for and against the 
veteran's claim for service connection for a left knee 
disorder is in relative equipoise.  Evidence supportive of 
the claim includes the statements by several physicians who 
conclude that the veteran has a left knee disorder as a 
result of "instability" of the right ankle.  While a recent 
consultant examiner in March 1999 opined that there was no 
current knee pathology that was etiologically related to the 
right ankle disability, noting that the relationships 
expressed by the physicians were merely those suggested by 
the appellant's subjective complaints, our review of the 
record reflects that the veteran's report of the postservice 
injuries in 1990 and 1994 has been fairly consistent.  For 
the most part, he has always maintained that he fell and 
injured his knees when his right ankle gave way.  

Because of the conclusion reached by the March 1999 examiner 
and because of the absence of medical evidence pertaining to 
the right ankle for approximately 10 years after service 
until after another right ankle injury, the Board recognizes 
that the objective evidence is less than overwhelmingly in 
the veteran's favor.  Nevertheless, the Board is unable to 
conclude that the preponderance of the evidence is against 
the veteran's claim as to the left knee disorder, currently 
diagnosed as patellofemoral pain secondary to patellofemoral 
instability, status post debridement.  Accordingly, it 
appears that there is an approximate balance of the positive 
and negative evidence regarding the merits of this issue.  
With reasonable doubt resolved in the veteran's favor, 
service connection is warranted for a left knee disorder.  

As to the right knee, however, the Board notes that internal 
derangement was diagnosed several years ago.  However, the 
most recent examinations in September 1998 and March 1999 
have failed to demonstrate any chronic disorder of the right 
knee.  While the veteran continues to complain of some pain 
in the right knee, it is noted that in September 1998, his 
complaints essentially pertained to the left knee and right 
ankle.  He stated that the right knee "barely" bothered 
him, and no significant right knee clinical findings were 
recorded.  

The existence of a current disability is the cornerstone of a 
claim for VA disability or compensation.  Degmetich v. Brown, 
104 F.3d 1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed).  

The Board has thoroughly reviewed the claims file,  However, 
we find no evidence of a plausible claim as to the right 
knee.  Since the veteran has not met his burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded, it must 
be denied.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993) (if a 
claim is not well grounded, the Board does hot have 
jurisdiction to adjudicate it).  

An Increased Evaluation for Residuals of a Right Ankle 
Avulsion Fracture

After reviewing the evidence, the Board must conclude that 
the current 20 percent disability rating accurately reflects 
the current severity of the service-connected disability at 
issue.  While there is no doubt that the veteran suffers 
impairment due to his right ankle, the preponderance of the 
evidence is against a finding that the residuals of his right 
ankle fracture result in severe impairment.  The Board 
observes that the examiner who conducted the September 1998 
examination found that the veteran did not have any evidence 
of edema, effusion, instability, or weakness in the ankle.  
There were no unusual callosities or breakdown or unusual 
shoe wear pattern.  There was no ankylosis and no evidence of 
any arthritis.  He added that there was no additional 
disability from instability of the right ankle distinctive 
from the limitation of motion.  In sum, the Board is unable 
to find a basis for finding more than moderately severe 
impairment so as to warrant entitlement to a rating in excess 
of 20 percent under DC 5284.  

The Board has also considered DC 5270, 5271, 5272, 5273, and 
5274, as they are relevant to the veteran's right ankle 
disability.  However, as the veteran was not found to have 
ankylosis of the ankle, malunion of the os calcis or 
astragalus, or astragalectomy, a disability rating in excess 
of 20 percent is not warranted.  The Board notes that 
although the veteran does suffer some limitation of motion, 
the current 20 percent rating is the highest available under 
DC 5271 for limitation of motion of the ankle.  

Further, the Board finds that while 38 C.F.R. §§ 4.40 and 
4.45 are for consideration, there is no objective evidence of 
disuse atrophy, incoordination on use, weakness or painful 
motion such that a rating in excess of 20 percent is 
warranted under these regulations.  DeLuca, supra.  In fact, 
in September 1998, the veteran did not exhibit edema, 
effusion, instability, or weakness.  While the Board notes 
that there was swelling and tenderness noted upon evaluation 
in March 1999, there is no clinical indication that his 
symptoms result in any additional functional limitation to a 
degree that would support a rating in excess of 20 percent.  

The Board also finds that the current evaluation contemplates 
the symptomatology and resulting impairment demonstrated in 
the medical evidence of record.  The Board concurs with the 
RO that there are no unusual or exceptional factors such as 
to warrant an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b) (1) (1999).  


ORDER

Service connection for a left knee disorder is granted.  

Service connection for a right knee disorder is denied.  

A rating in excess of 20 percent for residuals of a right 
ankle avulsion fracture is denied.  


REMAND

In light of the favorable decision reached above regarding 
the veteran's claim for service connection for a left knee 
disability, the issue of entitlement to a TTR for a period of 
convalescence must be remanded for readjudication by the RO.  

The Board's review of the evidence reflects that it is the 
veteran's primary contention that a TTR is warranted for the 
period of time following left knee surgery in late 1994 or 
early 1995.  Our review of the claims file reflects that this 
claim has been generally denied as surgery was on a 
nonservice-connected left knee and not on the service-
connected right ankle.  As it has been determined that the 
left knee is a service-connected disability, the RO must 
initially address that issue pursuant to due process 
consideration.  

Accordingly, this claim is remanded for the following:

The RO should readjudicate the issue of 
entitlement to a TTR for a period of 
convalescence regarding surgery and 
treatment for the left knee disability.  

If the decision is adverse to the veteran in any way, he and 
his representative should be furnished with a supplemental 
statement of the case.  They should then be afforded a 
reasonable opportunity to respond.  Thereafter, subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration if appropriate.  
The veteran need take no action until he is further informed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In additiona, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 

